912 So. 2d 682 (2005)
Anthony OTHOUSE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-3667.
District Court of Appeal of Florida, Second District.
October 21, 2005.
James Marion Moorman, Public Defender, and Craig C. Trocino, Assistant Public Defender, Bartow, for Appellant.
Anthony Othouse, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jonathan P. Hurley, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Anthony Othouse challenges the circuit court's refusal to impose a downward departure sentence after he pleaded guilty to charges of accessory after the fact to second-degree murder and to attempted first-degree murder. We affirm. See Patterson v. State, 796 So. 2d 572, 574 (Fla. 2d DCA 2001). After sentencing, Othouse filed a motion to mitigate his sentence pursuant to Florida Rule of Criminal Procedure 3.800(c). But three days later he filed his notice of appeal. That notice divested the circuit court of jurisdiction to rule on the pending motion. See State v. Williams, 780 So. 2d 1031, 1032 (Fla. 1st DCA 2001). Our affirmance is without prejudice to Othouse's right to pursue his motion to mitigate sentence. See Lacquey v. State, 731 So. 2d 724, 725 (Fla. 2d DCA 1999).
Affirmed.
FULMER, C.J., and NORTHCUTT and CASANUEVA, JJ., concur.